DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 08/30/2021.  Claims 1, 4-6, 8-13, and 16-20 are pending.  The earliest effective filing date of the present application is 11/29/2018.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (and similarly claims 13 and 18) recites the limitation “a plurality of service provider nodes” in line 8.  There is insufficient antecedent basis for this limitation as claim 1, line 5 recites this limitation.  This limitation should be preceded by “the”.  This renders the claim indefinite.  Appropriate correction is required. 
Claim 1 (and similarly claims 13 and 18) recites the limitation “a second schema” in line 13.  This renders the claim indefinite as it is unclear if this second schema is “of the each 
Claim 1 (and similarly claims 13 and 18) recites the limitation “a computer-based structure” in line 14.  This renders the claim indefinite because it is unclear if this is the same or different “a computer-based structure” from the same structure recited in line 6.  Appropriate correction is required. 
Claim 13 recites the limitation “recieiving, . . . .” in line 14.  However, based on the misspelling, the claim is rendered further indefinite as the scope of the claim is unclear.  Appropriate correction is required.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 (and similarly 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of determining a schema that each provider node can receive a service request, transmit through a P2P network the request in a first schema and embedded with the request an identification of schema, receive an offer response, receive a second schema compatible with the service node, client node and the provider node, display in the second schema the first offer response to a service client, where this is found to be a method of 

    PNG
    media_image1.png
    279
    414
    media_image1.png
    Greyscale

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0215149 to Ramasamy to et. (“Ramasamy”) in view of U.S. Pat. Pub. No. 2016/0197993 to Perkowski et al. (“Perkowski”).

With regard to claims 1, 13, and 18, Ramasamy discloses the claimed system for distributed decentralized matching (see Title, “Blockchain-based automated user matching”), the system comprising: 
 	a processor communicatively coupled to a memory, the processor (see Fig. 1, 112) configured to: 
determine (see [0050-51] “In doing so, processors of lightweight node computing device 250A [i.e. requesting device, service client device] may execute network commands [that have been determined, as claimed] to broadcast balance sheet transaction network function request 280 to decentralized P2P network 270.” And [0051] At decentralized P2P network 270, balance sheet transaction network function request 280 may be broadcasted to each of full node computing devices 210A-210F through execution of network protocols by full node computing devices 210A-210F.”, where the 
transmit, through a peer-to-peer network, a service request in a first schema of the each respective schema to a plurality of service provider nodes (see [0034]; see [0050-51] “In doing so, processors of lightweight node computing device 250A [i.e. requesting device, service client device] may execute network commands to broadcast balance sheet transaction network function request 280 to decentralized P2P network 270.  Balance sheet transaction network function request 280 may include details about the data transfer such as data type and amount, as well as a data transfer amount to full node computing devices 210A-201F of decentralized P2P network 270 for executing balance sheet transaction network function request 280. . . .  [0051] At decentralized P2P network 270, balance sheet transaction network function request 280 may be broadcasted to each of full node computing devices 210A-210F through execution of network protocols (e.g. “first schema”] by full node computing devices 210A-210F.”; see where the “first schema” is “broadcasted to each of the full node computing devices 210A-210F through execution of network protocols by full node computing devices 210A-210F.” (emphasis added)  Further yet, see [0051] “In order to execute balance sheet transaction network function request 280 and maintain inter-nodal agreement as to the state of blockchain 226, processors, ASIC devices, and/or GPUs of full node computing devices 210A-210F may execute network protocols to receive broadcast of the network function through decentralized P2P network 270 and from lightweight node computing device 250A.” (emphasis added)), wherein the service request is embedded with an identification of each available schema that is compatible with the service provider node of the plurality of service provider nodes (see also [0051] where the service request is embedded with the identified “nonce” or numeric value (claimed identification of available schema) where this relates to available schema as it includes the consensus algorithm and the most immediately preceding block on the block chain, thereby indicating the block that will be used for the service being provided, see [0051] “Processors, ASIC devices, and/or GPUs of full node computing devices 210A-210F may execute consensus algorithms to identify a numerical value (e.g., nonce) corresponding to the particular executed consensus algorithm and related to the digest that combines the digest of the balance sheet transaction network function request 280 and the block hash of the most immediately preceding block of blockchain 226.” (emphasis added)); 

 (see [0056] where the received compatible schema between the nodes is the new block on the blockchain, “to create a new block with a block header 135790(e.g., block hash), which is a digest that combines the digest of balance sheet transaction network function request 280, the block hash of the most immediately preceding block, and the identified nonce. . . .  After the new block has been added to blockchain 226, balance sheet transaction network function request 280 may be considered to be executed and the data transfer from the wallet associated with lightweight node computing device 250A to the wallet associated with lightweight node 250B may be registered.”, where the claimed “schema depository” could be considered to be the various blocks on the blockchain); and 
display, in the  (see [0035] “A "public blockchain" may refer to a blockchain of a decentralized public system in which any computing devices may be permitted to act as nodes in a decentralized public network and have access to the public blockchain.” where “the public blockchain may be viewable and/or accessible by computing devices which are [and are] not participating as nodes within the decentralized public network.”; see [0056] where each block contains a block hash “which is a digest that combines the digest of balance sheet transaction network function request 280, the block hash of the most immediately preceding block, and the identified “nonce” which is interpreted to include each offer response such as services provided over the p2p network; see [0034] “a plurality of network function requests may be broadcasted across 

 	However, Ramasamy does not explicitly disclose “wherein the service request is embedded with an identification of each available schema that is compatible with the service provider node.”

 	The examiner notes that the concept of embedding schemas, or data, into a request/document, is not novel or non-obvious.  There are several references that teach such a limitation.  For instance, Perkowski teaches at e.g. [1545] that it would have been obvious to one of ordinary skill in the data transmission art at the time of filing to include the ability to embed, into a request/document, available schema, as claimed, as Perkowski teaches the following: 

The meosk structure’s public URL can also be embedded in portable documents such as pdf documents, digital images, sound files, character-based files, binary files, and virtually any kind of digitally-implemented document type.  Such documents with embedded URLs can be transported and shared with others using diverse file transport/sharing methods and technologies and ultimately viewed using any appropriate program capable of interpreting the schema of the document (i.e. file), and supporting a web-browser program for the viewing of the public view of the activity-specific meosk structure.

Accordingly, embedding schema into a document would have been obvious to one of ordinary skill in the art. 







With regard to claim 4, Ramasamy further discloses where the processor is further configured to: display, to the service client, requested fill-in fields from a service provider; and enable the service client to populate the requested fill-in fields (see [0073] where the input/output interfaces such as keyboard, mouse, display, printer, etc.” are fully capable of allowing the service client to input requested fill-in fields, such as filling in required data).  

With regard to claims 5 and 16, Ramasamy further discloses where the processor is further configured to manage a computer-based distributed ledger ([0034, 35]), wherein the computer-based distributed ledger YOR820161126US01Page 20 of 24comprises a record of service requests, service offer responses, and smart contracts entered into by the service client and any service providers (see e.g. [0027, 28, 29, 34] etc.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of, Perkowski, and further in view of U.S. Pat. Pub. No. 2019/0140919 to Smith et al. (“Smith”).

With regard to claims 6, 17, and 19, Ramasamy further discloses where the processor is capable of receiving a plurality of service offer responses from respective service provider nodes, and each are ranked according to votes by delegates (see e.g. [0054] where a group of full node computing devices 210-A-210F have responded, and where the full node computing devices are ranked based on votes received (i.e. ranked list of each service offer)). Ramasamy is silent regarding where the processor is further configured to enable the service client to enter a reputation rating for a service provider and the ranking thereof.  However, Smith teaches throughout the Specification such as Fig. 7, [0028], [0030] that it would have been obvious to one of ordinary skill in the blockchain transaction art at the time of filing to modify Ramasamy to include the ability to generate and update reputation scores of service providers on a blockchain, where this is performed in order to accurately, validly, and completely access the reputation of a service provider and thereby ranking each provider.  See Smith at [0042], abstract.
Ramasamy and Smith do not teach embedding the schema into a document/request.  The examiner refers to the analysis with regard to claim 1 regarding embedding the schema into a document, as shown in the combination including Perkowski.,  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of, Perkowski, and further in view of  WO 2017/145018 A1 to Wright et al. (“Wright”).  

With regard to claims 8 and 20, Ramasamy is silent regarding the limitations of claim 8.  However, Wright teaches at e.g. [0074] etc. that it would have been obvious to be presented with options to select escrow provider and to have a common escrow provider between parties, where this is beneficial so that the escrow can perform the functions of the escrow such as holding money while a transaction is taking place. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of U.S. Pat. Pub. No. 2011/0243024 to Osterling et al. (“Osterling”).  

With regard to claims 9-12, Ramasamy is silent regarding the limitations of claims 9-12. However, Osterling teaches at e.g. [0005] and [0007] that it would have been obvious to one of ordinary skill in the P2P art at the time of filing to modify Ramsamy to include the P2P networks of non-structured and hybrid, or non-structured and centralized, as shown at [0007]:

    PNG
    media_image2.png
    147
    769
    media_image2.png
    Greyscale

And structured P2P network at e.g. [0005]:

    PNG
    media_image3.png
    352
    792
    media_image3.png
    Greyscale

Where this would be performed in order to accommodate to the varying advantages and disadvantages of such P2P networks.  Ultimately, this is a design choice made by the engineers based on the strengths and weaknesses of each network.  


Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the old 112 rejections and made new rejections under 112 based on the amendments provided.  See the rejections above.  For the rejection under 35 USC 112(a), Applicant has not addressed that rejection in the claim amendments as stated in the Remarks section.  Accordingly, the examiner has maintained that rejection as there is nothing in the Specification or in the record otherwise that would necessitate the withdrawal of such rejection. 
The examiner has maintained the 101 rejection.  The examiner has indicated the abstract idea, and that the abstract idea is not tied to a practical application.  Further, there is not significantly more than the abstract idea recited in the claimed subject matter.  
Applicant argues 

    PNG
    media_image4.png
    424
    818
    media_image4.png
    Greyscale

These conclusory arguments are not persuasive.  Accordingly, the examiner has maintained the 103 rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER LUDWIG/Primary Examiner, Art Unit 3687